Citation Nr: 9917206	
Decision Date: 06/22/99    Archive Date: 06/29/99

DOCKET NO.  95-02 653A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to Service Disabled Veterans Insurance pursuant 
to the provisions of 38 U.S.C.A.§ 1922(a) (West 1991 & Supp. 
1998).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel



INTRODUCTION

The veteran's service from February 1981 to February 1984 is 
at this time unverified.  However, service medical records 
have been associated with the veteran's claims file.  

This appeal arises from a July 1994 determination of the 
Regional Office and Insurance Center (RO&IC) in St. Paul, 
Minnesota, that the veteran was not eligible for Service 
Disabled Veterans Insurance (RH) under 38 U.S.C.A. § 1922(a).  
In December 1996, the RO&IC transferred the veteran's claims 
file to the Regional Office (RO) in Los Angeles, California, 
in order that the veteran might be afforded a hearing before 
a Traveling Member of the Board of Veterans' Appeals (Board).  
The veteran, however, failed to report for his scheduled 
hearing in July 1997.  Because the veteran had been provided 
notice of his hearing less than 30 days prior to the hearing 
date, another hearing was scheduled.  The veteran, however, 
once again failed to report for his hearing before a member 
of the Board.  

This case was previously before the Board in January and May 
1998, on which occasions it was remanded for additional 
development.  The case is now, once more, before the Board 
for appellate review.  


FINDINGS OF FACT

1.  The veteran had unverified active service from February 
1981 to February 1984.  

2.  In a rating decision of February 1994, the RO granted 
service connection for degenerative arthritis of the right 
knee, with pain on motion, evaluated as 10 percent disabling; 
and for the residuals of fracture of the right foot, 
evaluated as noncompensably disabling.  

3.  Following the veteran's hospitalization at a Department 
of Veterans Affairs (VA) medical facility in August 1993, he 
received diagnoses of continuous cocaine dependency, with 
minimal to mild withdrawal syndrome; hypertension, controlled 
by medication; elevated serum glucose; status post gastric 
resection; status post appendectomy; status post right 
inguinal hernia repair; status post left wrist fracture 
secondary to assault; and status post right foot fracture.  

4.  Following a VA orthopedic examination in September 1993, 
the veteran received diagnoses of internal derangement of 
both knees, rule out meniscal tears; and bilateral Achilles 
tendinitis.  

5.  As a result of the veteran's various nonservice-connected 
disabilities, and, in particular, his past history of 
continuous cocaine dependency, he does not meet the "good 
health" requirement for entitlement to Service Disabled 
Veterans Insurance.  


CONCLUSION OF LAW

The criteria for Service Disabled Veterans Insurance pursuant 
to the provisions of 38 U.S.C.A. § 1922(a) have not been met.  
38 U.S.C.A. §§ 1922(a), 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 8.0 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A VA record of hospitalization dated in August 1993 is to the 
effect that the veteran entered an inpatient rehabilitation 
program at that time due to an inability to stop the use of 
cocaine in the community.  At the time of admission, the 
veteran stated that, on those prior occasions when he had 
attempted to "detoxify" on his own, his stomach had given him 
"problems" and he reverted to the use of cocaine.  
Reportedly, the veteran first used cocaine in his late teens, 
and began the regular use of the drug in 1985, following his 
release from the United States Army.  At that time, he had 
become involved with individuals who partied with cocaine on 
weekends, and began "snorting lines."  The veteran stated 
that, beginning in 1989-1990, he wanted to use "as much as he 
could."  In approximately 1991, he began the use of rock 
cocaine.  According to the veteran, he "lost control" 
approximately one to two months prior to his present 
admission, at which time he was using approximately "two 
rocks daily," or "as much as he could get."  The veteran 
stated that he first used marijuana in 1977-1978, about the 
same time he began using cocaine.  Reportedly, he began using 
marijuana regularly "almost immediately," and used it 
throughout the 1980's.  Though the veteran had continued to 
use marijuana over the last year or so, his use was "only 
occasional," and ceased 3 to 4 months prior to his present 
admission.  

The veteran stated that he had his first drink in 1977, at 
the same time he was using cocaine.  According to the 
veteran, his use of alcohol was only "occasional," on 
weekends or at family gatherings.  This consisted of 
approximately one day per week, and always involved the use 
of cocaine.  During the last three months, the veteran had 
been "drunk" only on weekends, and then only with beer.  The 
veteran stated that he would drink a 12-pack of beer 
"maximum" in a three-day weekend.  Reportedly, this was 
"compatible" with his work, and similar to his use of 
cocaine, inasmuch as he worked a 40-hour week over four days, 
and was off Friday, Saturday and Sunday.  The veteran stated 
that, while he had "tried" other drugs, including LSD and 
"speed" he did not use these substances as recreational 
drugs.  Nor had he ever previously been enrolled in a 
treatment program.  

As regards the veteran's past medical history, he stated that 
he smoked half a pack of cigarettes daily, and had done so 
since the age of 17.  He was unaware of any childhood 
illnesses, and denied any illness as an adult.  The veteran 
stated that he had undergone two gastric resections, one in 
1959 and one in 1979, but did not specify the exact reasons 
for these surgeries.  Apparently, the first surgery was the 
result of a congenital condition, while the second one was 
the result of scar tissue formation and strangulation of 
bowel in the same region.  In 1988, the veteran reportedly 
underwent a right inguinal hernia repair.  He stated that he 
was in good health, though he did experience occasional 
blurred vision.  According to the veteran, he was troubled by 
a cough, which was present especially in the morning, and 
accompanied by the production of dark phlegm.  When further 
questioned, the veteran stated that he experienced 
"situational depression," though with no seizures or suicidal 
thoughts.  

During the veteran's hospitalization, he was referred to 
dermatology service, where the impression was tinea pedis, 
with secondary cellulitis.  The veteran was additionally 
consulted to the eye clinic due to his problems with blurred 
vision, as well as secondary strain in reading.  Attention 
was given to the veteran's elevated blood pressure, for which 
he was prescribed medication.  The main focus of the 
veteran's hospitalization, however, was on his substance 
abuse, with the initial focus being on his remaining clean 
and sober, and attending support groups with a sponsor.  The 
veteran's short-term goal was to complete and verbalize his 
understanding of his assignments, and this was accomplished.  
His second problem which was addressed was the veteran's 
difficulties in participating in friendships and leisure 
activities which were drug and alcohol free.  His long-term 
goal was to learn strategies to develop friendships and 
leisure activities which did not include the use of 
chemicals.  He was to verbalize with his case manager during 
both individual and group sessions ways in which his current 
drug free support system and friendships could be 
strengthened.  The veteran's third problem consisted of his 
difficulty in managing his anger in society while sober.  His 
long-term goal was to learn strategies to control his anger 
while leading a clean and sober lifestyle.  

Throughout the veteran's hospitalization, he was sober and 
participated in all assigned groups.  He successfully 
completed the rehabilitation program, and, by the time of 
discharge, his medical problems were essentially resolved.  
The veteran was, however, fully aware that he had to continue 
with treatment for his hypertension, and that his medication 
had to be taken on a regular basis.  At the time of 
discharge, the veteran was described as "competent and 
nonsuicidal."  

On VA orthopedic examination in September 1993, the veteran 
gave a history of bilateral knee and ankle problems.  The 
pertinent diagnoses were internal derangement of both knees, 
rule out meniscal tear; and bilateral Achilles tendinitis.  

In a rating decision of February 1994, the RO granted service 
connection for degenerative arthritis of the right knee, with 
pain on motion, evaluated as 10 percent disabling; and the 
residuals of fracture of the right foot, evaluated as 
noncompensably disabling. Other conditions noted included a 
left knee condition, and bilateral Achilles tendinitis.  

In a July 1994 statement, a medical consultant advised the 
rejection of the veteran's application for RH insurance.  

On June 15th and 17th, 1998, the veteran was scheduled for VA 
examinations, for which he failed to report.  

Analysis

The veteran in this case seeks Service Disabled Veterans 
Insurance (RH) pursuant to the provisions of 38 U.S.C.A. 
§ 1922(a) (West 1991 & Supp. 1998).  In pertinent part, it is 
argued that he has completed all of the required elements of 
his rehabilitation for alcohol and drug abuse, and is now in 
"good health."  

In that regard, the Board notes that any person who is 
released from active military, naval or air service under 
other than dishonorable conditions on or after April 25, 
1951, and is found by the Secretary to be suffering from a 
disability or disabilities for which compensation would be 
payable, if 10 percentum or more in degree, and except for 
which such person should be insurable according to the 
standards of good health established by the Secretary, shall, 
upon application in writing made within two years from the 
date service connection of such disability is determined by 
the Secretary and payment of premiums is provided in the 
subchapter, be granted insurance by the United States against 
the death of such person occurring while such insurance is in 
force.  38 U.S.C.A. § 1922(a) (West 1991 & Supp. 1998).  The 
words good health when used in connection with insurance, 
mean that the applicant is, from clinical, or other evidence, 
free from disease, injury, abnormality, infirmity, or 
residuals of disease or injury to a degree that would tend to 
weaken or impair the normal functions of the mind or body or 
to shorten life.  38 C.F.R. § 8.0 (1998).  




In the present case, a review of the record discloses that, 
notwithstanding the service-connected disabilities of 
degenerative arthritis of the right knee and the residuals of 
fracture of the right foot, the veteran suffers from other, 
nonservice-connected disabilities, including hypertension, 
internal derangement of the left knee, and bilateral Achilles 
tendinitis, as well as the postoperative residuals of gastric 
resection (times two), appendectomy, a right inguinal hernia, 
and a left wrist fracture.  Moreover, the veteran has a long 
history of continuous cocaine dependency, as well as 
substance (drug and alcohol) abuse, for which he has only 
recently undergone rehabilitation.  As recently as June 1998, 
the veteran failed to report on two separate occasions for VA 
examinations scheduled for the express purpose of identifying 
any existing residuals (functional or organic) of his past 
substance abuse.

As noted above, the words "good health" when used in 
connection with insurance mean that the applicant is, based 
on clinical or other evidence, free from disease, injury, 
abnormality, infirmity, or the residual of disease or injury 
to a degree which would tend to weaken or impair the normal 
functions of the mind or body, or to shorten life.  38 C.F.R. 
§ 8.0(a) (1998).  Based on the aforementioned, the Board is 
of the opinion that, given the veteran's numerous nonservice-
connected disabilities, and, in particular, his long history 
of cocaine and/or substance abuse, he does not presently meet 
the requirement of "good health" requisite to the election of 
Service Disabled Veterans Insurance under the provisions of 
38 U.S.C.A. § 1922(a) (West 1991 and Supp. 1998).  
Consequently, his claim must be denied.  




ORDER

Entitlement to Service Disabled Veterans Insurance pursuant 
to the provisions of 38 U.S.C.A. § 1922(a) is denied.  





		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals




 

